                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        AARON VANSICKLE,
                                   4                                                  Case No. 19-cv-04147-SI (SI)
                                                      Plaintiffs,
                                   5
                                                v.                                    PRETRIAL PREPARATION ORDER
                                   6                                                  (CIVIL)
                                        CITY OF MARTINEZ, et al.,
                                   7
                                                      Defendants.
                                   8

                                   9
                                       It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:
                                  10

                                  11   FURTHER CASE MANAGEMENT: 2/14/2020 at 3:00 PM.
                                       Counsel must file a joint case management statement seven days in advance of the
                                  12   conference.
Northern District of California
 United States District Court




                                  13   DEADLINE FOR AMENDMENT OF THE PLEADINGS: 11/29/2019
                                  14
                                       DISCOVERY PLAN: Per F.R.Civ.P and Local Rules, subject to any provisions below.
                                  15
                                       NON-EXPERT DISCOVERY CUTOFF is: 4/17/2020.
                                  16
                                       DESIGNATION OF EXPERTS: 5/1/2020; REBUTTAL: 5/29/2020;
                                  17        Parties SHALL conform to Rule 26(a)(2).
                                  18
                                       EXPERT DISCOVERY CUTOFF is: 6/12/2020.
                                  19
                                       DISPOSITIVE MOTIONS SHALL be filed by; 7/10/2020;
                                  20        Opp. Due: 7/24/2020; Reply Due: 7/31/2020;
                                            and set for hearing no later than 8/14/2020 at 10:00 AM.
                                  21
                                       PRETRIAL CONFERENCE DATE: 11/24/2020 at 3:30 PM.
                                  22

                                  23   JURY TRIAL DATE: 12/7/2020 at 8:30 AM.
                                            Courtroom 1, 17th floor.
                                  24
                                       TRIAL LENGTH is estimated to be 5 to 7 days.
                                  25

                                  26
                                       SPECIAL DISCOVERY AND PRETRIAL PROVISIONS:
                                  27   Early settlement conference scheduled for 12/18/2019 before Magistrate Judge Sallie Kim.

                                  28
                                   1   The pretrial conference SHALL be attended by trial counsel prepared to discuss all aspects
                                   2   of the case, including settlement. Parties SHALL conform to the attached instructions.
                                       Plaintiff is ORDERED to serve a copy of this order on any party subsequently joined in this
                                   3   action.

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: October 21, 2019

                                   7                                                    ____________________________________
                                                                                        SUSAN ILLSTON
                                   8                                                    United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    2
